Citation Nr: 1751509	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  06-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders prior to October 15, 2014, on an extraschedular basis.
 
2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders since October 15, 2014. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The appellant served on active duty from March 1984 to July 1995.
 
This appeal originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 40 percent rating for lumbar degenerative disc disease.
 
In November 2008, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.
 
In June 2011, the Board denied entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In January 2012, the Court granted a joint motion for remand, vacating the June 2011 decision and remanding the matter for action consistent with the terms of the joint motion. In September 2012, the Board remanded the matter for further development.
 
In April 2013, the Board denied entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease. The Board also inferred the issue of entitlement to a total disability evaluation based on individual unemployability and remanded that matter for additional development. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In August 2016, the Board remanded the listed issues for further development. 
 
Additional evidence has been added to the record since the April 2017 supplemental statement of the case. In June 2017, the representative waived RO jurisdiction. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
 
FINDINGS OF FACT
 
1. Prior to October 15, 2014, the Veteran did not meet the schedular requirements for individual unemployability and the preponderance of the evidence is against finding that his service-connected disorders alone were of sufficient severity so as to preclude all forms of gainful employment. 
 
2. Since October 15, 2014, the Veteran meets the schedular requirements for individual unemployability and the evidence is at least in equipoise as to whether his service-connected disorders have been of sufficient severity so as to preclude all forms of gainful employment.
 
 
CONCLUSIONS OF LAW
 
1. Prior to October 15, 2014, the criteria for an award of a total disability evaluation based on individual unemployability on an extraschedular basis were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(b) (2017).
 
2. With resolution of reasonable doubt, since October 15, 2014, the criteria for an award of a total disability evaluation based on individual unemployability are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.16(a). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Analysis
 
The Veteran contends he is unemployable due to service-connected disorders.

Evidence of record shows the Veteran last worked in September 2008 as a forklift operator in a warehouse. 
 
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).
 
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the schedular standards. 38 C.F.R. § 4.16(b).
 
In considering entitlement to individual unemployability, the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).
 

Prior to October 15, 2014
 
Prior to October 15, 2014, the Veteran was service-connected for lumbosacral degenerative disc disease, evaluated as 40 percent disabling; and for radiculopathy of the right and left lower extremities, each evaluated as 10 percent disabling. His combined rating was 40 percent from April 15, 2002 and 50 percent from November 15, 2004. Hence, for this period the appellant did not meet the schedular requirements under 38 C.F.R. § 4.16(a). 
 
At the November 2008 travel board hearing, the Veteran testified that he was on medical leave for his back and that back pain kept him from working. 
 
In September 2009, the Social Security Administration denied the Veteran's claim for reconsideration finding that his condition was not severe enough to keep him from working. The notification letter stated that although he might experience discomfort, the evidence showed that he was still able to move about and use his arms, hands, legs and back in a satisfactory manner. 
 
In April 2009, the Veteran's physician completed paperwork indicating he had not been released to return to full time work due to his back condition which was progressively getting worse. The then current restrictions were listed as no lifting greater than 10 pounds, no twisting, bending, stooping, climbing or operating heavy machinery. 
 
A September 2009 vocational analysis completed in connection with the Social Security claim indicated that the appellant had light (10 to 20 pounds) exertional limitations. The Veteran was found capable of semi-skilled work. 
 
On VA examination in May 2010, the Veteran reported he had not worked since September 2008 because he has trouble lifting, climbing and stooping. The examiner noted there was a discrepancy between x-ray findings and clinical findings in the back. One way of explaining this was that his current abdominal pain was aggravating and augmenting the feeling of spine pain, although there was no question that some of the pain was associated with the spine. 
 
A February 2011 statement from a VA physician indicated the Veteran was followed for many medical conditions including chronic low back pain, chronic pancreatitis status post pancreaticojejunostomy, and recent intestinal obstruction status post surgery. He was followed by multiple specialists and treated with pain medication, physical therapy and spinal injections. The Veteran reported that his low back and right leg pain was essentially unremitting and limited his ability to walk any distance or perform daily activities. The examiner stated that "[f]rom a general internal medicine standpoint, his employability is significantly limited." 
 
An August 2012 VA mental health record notes the Veteran volunteered the last Thursday of the month with a church and other non-profit organization. He reported he was interested in working again, but chronic pain made work challenging. 
 
At a VA examination in December 2012, the examiner stated the Veteran's back condition impacted his ability to work secondary to severe pain in his back and legs. He was unable to walk or stand or lift. He was able to sit and his upper extremities were unaffected so he might be able to do a desk job. 
 
In October 2014, the Social Security Administration found the Veteran disabled as of October 31, 2012 based on a primary diagnosis of osteoarthritis and other allied disorders and a secondary diagnosis of other disorders of the gastrointestinal system. 
 
In August 2015, the RO submitted the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to the Director, Compensation Service, for extraschedular consideration. In September 2015, the Director provided an advisory opinion which concluded the following:
 
The totality of the evidence does not support the notion that the Veteran's service connected conditions rendered him unemployable under any circumstances prior to October 15, 2014. The Veteran's disability picture was that of a moderate to severe nature without any employment preclusion, which is supported by the VA examiner's opinion of December 2012. Therefore, extra-schedular entitlement to [a total disability evaluation based on individual unemployability due to service-connected disorders] pursuant to 38 C.F.R. § 4.16(b) is not warranted prior to October 15, 2014.
 
In August 2016, the Board determined the opinion was not adequate and additional opinion was requested. In March 2017, the Director responded, setting forth a discussion of relevant evidence from both VA and Social Security records. In summary, the advisory opinion concluded:
 
The totality of the evidence does not support the notion that the Veteran's service connected conditions rendered him unemployable under any circumstances prior to October 15, 2014, nor has the rating schedule been shown to be inadequate or that there is any collective impact. The Veteran's physical occupational disability picture was that of a moderate to severe nature without any sedentary employment preclusion, which is supported by the VA examiner's opinion of December 2012 and the [Social Security Administration] where it was noted that the Veteran was able to perform sedentary occupational activities. The Veteran has several non-service connected disabilities that have not been differentiated from the service-connected conditions (Cathell v. Brown). There is no evidence that the Veteran's service-connected conditions solely render him unemployable under any circumstances (Blackburn v. Brown). 
 
The Court has held that the Board has jurisdiction to review de novo the Director of Compensation's determinations regarding entitlement to extraschedular ratings. Kuppamala v. McDonald, 27 Vet. App. at 455 (2015) ("The Board reviews the entirety of the Director's decision de novo and is thus authorized to assign an extraschedular rating when appropriate.")
 
The evidence prior to October 15, 2014 tends to show the Veteran was unable to return to his former occupation or work in manual labor due to his service-connected conditions. 
 
Regarding sedentary employment, the Veteran lacked any significant occupational experience. He did, however, report having a high school education and three years of college. Additionally, evidence of record shows the Veteran sought VA vocational rehabilitation services on multiple occasions prior to October 2014 because he wanted a job where he did not have to use his back. Counseling records indicate his service-connected disability contributed in substantial part to his vocational impairment and that he had a serious employment handicap. These records also show that the appellant would need to focus on sedentary occupational pursuits, and that test scores indicated that he needed remedial courses to complete an academic program. Vocational rehabilitation records, however, show his case was repeatedly closed because the claimant failed to attend meetings or follow his rehabilitation plan. 
 
On review, the preponderance of the evidence shows the Veteran's service-connected disorders alone were not of sufficient severity to preclude all forms of substantially gainful employment prior to October 15, 2014. That is, the evidence shows that he was capable of sedentary employment. Individual unemployability on an extraschedular basis is simply not warranted. 
 
In making this determination, the Board acknowledges the February 2011 statement, wherein a VA physician indicates the Veteran's employability was significantly limited from a general internal medicine standpoint. It is clear from this statement that the physician was considering the impact of nonservice-connected conditions and it does not serve to establish unemployability based on service-connected disorders. 
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2017). 

Since October 15, 2014
 
In July 2015, VA, in pertinent part, granted entitlement to right lower extremity radiculopathy (femoral nerve) (evaluated as 20 percent from October 15, 2014); and left lower extremity radiculopathy (femoral nerve) (evaluated as 10 percent from October 15, 2014); and increased the rating for right lower extremity radiculopathy (sciatic nerve) to 40 percent effective October 15, 2014. This resulted in a combined evaluation of 80 percent.  Hence, effective October 15, 2014 the Veteran met the schedular requirements for individual unemployability as of that date. 
 
The Veteran most recently underwent VA back and peripheral nerve examinations in June 2015. The examiner indicated the conditions impacted his ability to work because he was unable to stand and sit for long periods and he is unable to lift or bend. 
 
In October 2015, the Veteran's VA primary care physician submitted another statement indicating the appellant had many medical conditions and that his back was very painful when he bent over or moves side to side so he avoided those activities as much as he could and used a cane to walk. The physician again stated that employment was significantly limited from a general internal medicine standpoint. 
 
An April 2016 letter from Vocational Rehabilitation indicates that the Veteran's program was being discontinued because he did not pursue the rehabilitation services outlined in his plan. 
 
As set forth, as of October 15, 2014, the Veteran was service-connected for additional neurologic impairment in his lower extremities which arguably causes greater impairment in his ability to obtain and maintain substantially gainful employment. The Board acknowledges that there are some inconsistencies in the reported level of disability and notes the information provided to VA mental health providers suggests he is capable of participating in some physical activity. Indeed, a March 2015 VA mental health substance abuse treatment program note indicates the Veteran enjoys gardening, jogging, attending church and fishing. Additionally, the Veteran has not followed through with vocational rehabilitation services. 
 
Notwithstanding, when considering all information of record, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities (low back and associated neurologic impairments of the lower extremities) are of sufficient severity so as to preclude all forms of substantially gainful employment. See 38 C.F.R. § 3.102. Resolving reasonable doubt in his favor, a total disability evaluation based on individual unemployability is warranted effective October 15, 2014. 
 
 
ORDER
 
For the period prior to October 15, 2014, entitlement to a total disability evaluation based on individual unemployability on an extraschedular basis is denied.
 
For the period since October 15, 2014, entitlement to a total disability evaluation based on individual unemployability is granted, subject to the laws and regulations governing the award of disability benefits. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


